ORDER
STANLEY J. HAUSMAN of CALDWELL, who was admitted to the bar of this State in 1970, having pleaded guilty to four counts of a federal information charging him with structuring *159transactions to evade federal financial institution reporting requirements, in violation of 31 U.S.C.A. 5322(b) and 5324(a)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), STANLEY J. HAUSMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STANLEY J. HAUSMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STANLEY J. HAUSMAN comply with Rule 1:20-20 dealing with suspended attorneys.